DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims:1,11 and dependents are rejected under 35 U.S.C. 112, second paragraph, as failing to set forth the subject matter which applicant(s) regard as their invention.  Specifically the use of the word “substantially” or : “about” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree.Terms of Degree: When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). The claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree e.g., a figure that provides a standard for measuring the meaning of the term of degree). During prosecution, an applicant may also overcome an indefiniteness rejection by submitting a declaration under 37 CFR 1.132 showing examples that meet the claim limitation and examples that do not.  < Federal Register /Vol. 76, No. 27 / February 9, 2011 / Notices, (Page 7165 :Col 3, Par. 0003) >
Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites “the second inlet volute is located at a turbine outlet end of the turbine relative to the first inlet volute” which is generally unclear as it is unclear how the second inlet can be located at the outlet and further relative to the first inlet. In light of the specification as a whole and the other claims it is believed that this is attempting to claim that the second volute inlet is closer to the turbine outlet that the first volute inlet with respect to the first volute inlet and will be treated as such. Appropriate correction required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



3.	Claims 7-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by EP2048326 to Schleusener.
As to claim 7, Schleusener discloses a housing defining a turbine chamber within which a turbine wheel is supported for rotation about a first axis (Abs, Fig 1,2); the housing further defining first and second inlet volutes (4,4’) which each spiral radially inwards and extend from a respective inlet to adjoin the turbine chamber; wherein the housing further defines a volute tongue for each of the first and second inlet volutes (6,6’), the tongue of the first inlet volute radially separating a downstream portion of the first inlet volute adjacent the turbine chamber from an upstream portion of the first inlet volute adjacent said inlet of the first inlet volute (6’, 3, Fig 1), and the tongue of the second inlet volute radially separating a downstream portion of the second inlet volute adjacent the turbine chamber from an upstream portion of the second inlet volute adjacent said inlet of the second inlet volute (6,3,Fig1); wherein the tongues of each of the first and second inlet volutes have a turbine scroll tongue overlap which is substantially zero or positive (A, B below); and wherein the tongue of the first inlet volute is angularly spaced about the first axis from the tongue of the second inlet volute (Alpha below).

    PNG
    media_image1.png
    506
    490
    media_image1.png
    Greyscale



As to claim 8, Schleusener (in light of 112 above, broad interpretation) discloses the tongue of the first inlet volute has a turbine scroll tongue overlap which is substantially zero and the tongue of the second inlet volute has a turbine scroll tongue overlap which is positive (A, B above).
As to claim 9, Schleusener discloses the first and second inlet volutes are spaced from one another along the first axis (Fig 1 axis 9).
claim 10, Schleusener (in light of the 112 above) discloses the second volute inlet (at 6) is closer to the turbine outlet that the first volute inlet at 6’) with respect to the first volute inlet.
As to claim 11, Schleusener discloses the tongue of the first inlet volute is angularly spaced about the first axis from the tongue of the second inlet volute by about 35 degrees (Par 0011 range 1-90 degrees).
As to claim 12, Schleusener discloses A turbocharger comprising a turbine according to claim 7 (Abs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over EP2048326 to Schleusener in view of US Patent 9874222 to Yoshida.
As to claim 8, Schleusener (in light of 112 above, narrow interpretation) discloses the tongue of the second inlet volute has a turbine scroll tongue overlap which is positive (6, B Above).
The focus of Schleusener is the radial spacing between the two volute tongues which can range from 1-90 degrees, however it does not state if the first volute tongue is located at zero degrees.
Yoshida discloses a focus on the construction of a first and second volute tongue (Abs) and how the tongue of the first inlet volute has a turbine scroll tongue overlap which is substantially zero (44,Fig 1). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the tongue of the first inlet volute have a turbine scroll tongue overlap which is substantially zero, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  This is further supported by Yoshida which discloses that such an inlet point is well known in the art, and in light of the range between tongues taught in Schleusener such an inlet position would have been well within the skill of one of ordinary skill in the art based on desired running design and parameters.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746